UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7520



BANORO GARRETT,

                                               Plaintiff - Appellant,

          versus


DIVERSIFIED INDUSTRIAL CONCEPTS, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cv-00426-RAJ)


Submitted:   March 22, 2007                 Decided:   March 28, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Banoro Garrett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Banoro Garrett seeks to appeal the district court’s order

denying his motion for appointment of counsel filed in his Title

VII action.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Garrett seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 2 -